                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

MAURO GOROSTIETA HERNANDEZ,          §
        Plaintiff,                   §
                                     §
vs.                                  §                  CIVIL ACTION NO. 2:18-00661-MGL
                                     §
B J MEEKS, Warden; DR. STEPHEN HOEY; §
L SANCHEZ, HIT; N ROSARIO, RN;       §
L CROSS, HSA; CHRISTOPHER DAVIS, NP;§
and FEDERAL BUREAU OF PRISONS,       §
           Defendants.               §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION,
           GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT,
                AND DISMISSING THIS ACTION WITH PREJUDICE

       This case was filed as an action under 42 U.S.C. § 1983. Plaintiff is proceeding pro se. The

matter is before the Court for review of the Report and Recommendation (Report) of the United

States Magistrate Judge suggesting Defendants’ motion for summary judgment be granted, and the

action be dismissed with prejudice. The Report was made in accordance with 28 U.S.C. § 636 and

Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on December 12, 2018, ECF No. 43, but Plaintiff

failed to file any objections to the Report. “[I]n the absence of a timely filed objection, a district

court need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee's

note). Moreover, a failure to object waives appellate review. Wright V. Collins, 766 F.2d 841, 845-

46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Defendants’ motion for summary judgment is GRANTED, and this action is

DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

       Signed this 13th day of March, 2019, in Columbia, South Carolina.



                                                         s/ Mary Geiger Lewis
                                                         MARY GEIGER LEWIS
                                                         UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
